Citation Nr: 0027696	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for limitation of 
motion of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for 
sacroiliac strain.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In his October 1998 Notice of Disagreement and his May 1999 
Substantive Appeal, the veteran argued that he had limitation 
of motion of his cervical spine adjunct to his service-
connected sacroiliac strain.  The Board construes this as an 
informal claim for secondary service connection for a 
cervical spine disability and the matter is referred to the 
RO for consideration.  

A hearing was held before a hearing officer at the RO in July 
1999, and the hearing officer's decision was entered in 
August 1999.  


FINDINGS OF FACT

1.  The claim for service connection for limitation of motion 
of the cervical spine is not plausible.

2.  Current manifestations of the veteran's service-connected 
sacroiliac strain include complaint of persistent low back 
pain with moderate limitation of lumbar motion and no 
evidence of ascertained listing of the spine; severe 
sacroiliac strain is not shown.

3.  Service connection is in effect for sacroiliac strain, 
rated 20 percent disabling, anxiety neurosis, rated 30 
percent disabling, and for dermatitis and malaria, rated, in 
each instance, as noncompensable.

4.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.


CONCLUSIONS OF LAW

1.  The claim for service connection for limitation of motion 
of the cervical spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
sacroiliac strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5294 (1999).

3.  The requirements for SMC based on the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. § 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for an increased 
rating and for SMC are, in each instance, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that these claims are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for sacroiliac strain, for 
which the RO has assigned a 20 percent rating in accordance 
with Diagnostic Code 5294 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected sacroiliac 
strain.  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.

I.  Service Connection, Limitation of Motion, Cervical Spine

The threshold question to be answered concerning the 
veteran's claim for service connection for limitation of 
motion involving the cervical spine is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for limitation of motion involving the cervical spine is well 
grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran asserts that he presently has limitation of 
motion involving his cervical spine which is traceable to 
injury incurred in service.  In this regard, service medical 
records are negative for any reference to injury involving 
the veteran's cervical spine.  Subsequent to service, when 
the veteran was examined by VA in February 1998, on which 
occasion he denied experiencing any specific injury to his 
neck, he complained of longstanding chronic pain involving 
his cervical spine with (as recorded by the examiner) "marked 
restriction of motion".  On related physical examination, 
cervical flexion and extension was demonstrated to 15 and 10 
degrees, respectively.  

In considering the veteran's claim for service connection for 
limitation of motion of the cervical spine, the Board would 
emphasize that, even ignoring the matter of whether 
limitation of cervical motion comprises a disability per se 
(the same being prerequisite to service connection generally, 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), there 
is no evidence relating any cervical disability to service.   
In view of the latter salient consideration, then, a 
plausible claim for service connection for limitation of 
motion of the cervical spine is not presented.  See Epps, 
supra.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

Finally, as pertinent to the veteran's claim for service 
connection for limitation of motion of the cervical spine, 
the Board is of the opinion that its discussion above bearing 
on such issue is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection relative to such corresponding 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Increased Rating, Sacroiliac Strain

Pursuant to Diagnostic Code 5294 (the substantive criteria of 
which is identical to that for Code 5295), a 20 percent 
rating for sacroiliac injury and weakness is warranted if 
manifested by muscle spasm on extreme forward bending and 
loss of lateral (unilateral) spine motion in a standing 
position; 40 percent rating is warranted for severe 
sacroiliac strain manifested by listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.

The veteran asserts that he experiences persistent pain in 
the sacroiliac area and that he is unable to bend over to do 
such things as put on his socks.  In this regard, when the 
veteran was examined by VA in February 1998, he elaborated 
that his low back pain was "4-5" on a 1-10 scale, with acute 
activity-related flare-ups approximately once per month.  On 
physical examination, the veteran was noted to have, as a 
deformity, "quite a bit of dorsal kyphosis".  He was unable 
to completely stand up, with his "normal posture" at rest 
being at an angle demarcated at 38 degrees of forward 
flexion.  Lumbar flexion, extension and lateral bending (in 
each direction) was exhibited to 54, zero and 12 degrees, 
respectively; he was unable to rotate.  The pertinent 
examination diagnosis was chronic lumbo-sacroiliac strain.

Thereafter, a report pertaining to the veteran's examination 
by a non-VA physician, Francisco Torres-Ramos, M.D., in May 
1998, reflects that the findings on pertinent X-ray 
examination included "mild degenerative scoliosis" and 
"decreased disc height at multiple areas" of the lumbar 
spine.  

In considering the veteran's claim for a rating in excess of 
20 percent for sacroiliac strain, the Board has no reason to 
dispute the veteran's assertion relative to experiencing 
apparently constant low back pain.  Notwithstanding such 
consideration, however, the Board is of the view, in light of 
the reasoning advanced hereinbelow, that a rating in excess 
of 20 percent for his service-connected sacroiliac strain is 
not warranted.  In reaching such determination, the Board 
must emphasize that a major factor in the veteran's 
restricted lumbar motion derives from his apparently 
developmental (i.e., "scoliosis"/dorsal kyphosis) deformity 
involving his lumbar spine.  Even with the same, however, he 
was able to flex his lumbar spine to 54 degrees on the 
February 1998 VA examination.  Extension was only to 0 
degrees.  While there is limitation of motion, these findings 
are clearly not representative of  "severe" or "marked" 
limitation of lumbar motion.  38 C.F.R. Part 4, Codes 5292, 
5294 (1999).  In addition, while the veteran was unable to 
stand completely erect on the February 1998 VA examination, 
there is no evidence of ascertained listing of the spine, as 
would (if shown) be representative of the requisite "severe" 
sacroiliac strain necessary for a 40 percent disability 
rating in accordance with Diagnostic Code 5294.  Finally, 
while apparently early lumbar arthritis and joint space 
narrowing were each indicated on the X-ray examination to 
which Dr. Torres-Ramos referred in his May 1998 submission, 
these clinical factors (even ignoring that lumbar disc spaces 
were described as being "well maintained" and there was no 
evidence of spinal arthritis on pertinent X-ray examination 
performed by VA in February 1998), in the absence of 
pertinent spinal listing or "marked" diminution in lumbar 
flexion, do not, in and of themselves, present a pertinent 
disability picture commensurate with a 40 percent rating.  
Consequently, the Board concludes that the preponderance of 
the evidence is against entitlement to a rating in excess of 
20 percent for the veteran's service-connected sacroiliac 
strain.  

Limitation of lumbar spine motion (due to arthritis or other 
cause) will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe. 38 C.F.R. Part 4, Codes 5003, 5010, 5292 
(1999).  

The Board has considered other criteria for rating the 
service- connected back disorder but there are no 
manifestations of the service-connected back disability which 
could be rated under the other rating codes. There is no 
evidence of vertebral fracture ratable under Code 5285.  
There is no evidence of ankylosis ratable under Code 5286 or 
Code 5289.  The neurologic findings have been consistently 
normal, so a rating under Code 5293 is not indicated.  38 
C.F.R. Part 4, Codes 5285, 5286, 5289, 5293 (1999).  Thus, 
the Board finds no basis for a rating in excess of 20 
percent.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to the veteran's service-
connected sacroiliac strain, including general functional 
loss, weakened movement and excess fatigability.  The Board 
has also been attentive for indication of loss of functional 
ability, within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it noteworthy that when 
the veteran was examined by VA in February 1998, he indicated 
that his low back pain was merely (at least as interpreted by 
the VA examiner) "4-5" on a 1-10 scale.  Further, while the 
veteran has been noted to have an acute flare-up once a 
month, he related that he uses a salve as well as a heating 
pad to, apparently successfully, alleviate his low back pain.  
In addition, there was a finding on examination in February 
1998 that there was no atrophy.   Thus, these findings, in 
the Board's view, militate persuasively against the existence 
of sufficient disablement, relative to the veteran's 
sacroiliac strain, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected sacroiliac strain more closely approximate 
those required for a 40 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5294.



III.  SMC

In addition to sacroiliac strain (the disability addressed 
above), rated as 20 percent disabling, service connection is 
also in effect for anxiety neurosis, rated as 30 percent 
disabling, and for dermatitis and malaria, rated, in each 
instance, as noncompensable.

Where an otherwise eligible veteran is in need of regular aid 
and attendance due to service-connected disablement, an 
increased rate of compensation is payable.  38 U.S.C.A. 
§ 1114(l).  Factors considered in determining whether a need 
for aid and attendance exists include whether an ability 
exists to keep oneself clean, dress and feed oneself, attend 
to the needs of nature, and protect oneself from the hazards 
or dangers incident to the daily environment.  38 C.F.R. 
§ 3.352(a). 

The veteran, who resides in what he calls "an adult 
congregate living facility", asserts, relative to his claim 
for SMC based on the need for the regular aid and attendance 
of another person, that although he is able to go to the 
bathroom, feed himself and is generally able to dress 
himself, he is unable to bend over to put on his socks or tie 
his shoes.  He also indicates that while he is able to take a 
shower, he needs the assistance of another person in getting 
out of the tub.  He also states that he is obliged to use a 
walker to ambulate.

When he was examined by VA for purposes of entitlement to SMC 
based on the need for the aid and attendance of another 
person in February 1998, the veteran related that he was then 
a resident of an adult care facility ("Sandy Pines Manor").  
He was noted to have "quite satisfactory" vision with 
glasses.  On physical examination, he was noted to have 
"marked weakness" involving each upper extremity due to 
factors including arthritis.  He was able to bathe and take 
care of the needs of nature, though he experienced difficulty 
putting on his shoes and socks.  He had "[s]evere" weakness 
involving each lower extremity.  By using a walker, the 
veteran was noted to be able to walk approximately two blocks 
without the assistance of another person.  The diagnoses were 
hypertension, chronic anxiety, arthritis involving the lumbar 
and cervical spinal segments, and peripheral neuropathy.

In considering the veteran's claim for SMC, the Board does 
not dispute, based on the report of the above-cited February 
1998 VA examination, that he may in fact experience 
significant difficulty in putting on his shoes and socks.  
That he must use a walker to ambulate is similarly not 
disputed.  However, notwithstanding the veteran's conceded 
overall disablement, the Board would respectfully point out 
that neither of his upper or lower extremities is service-
connected for any condition.  Further, while the veteran's 
inability to bend sufficiently to put on his socks and shoes 
is likely traceable to impairment associable with his 
service-connected sacroiliac strain, there is no indication 
that his upper extremities, though markedly weak, no longer 
retain functional utility.  It also bears emphasis that, at 
his July 1999 hearing, the veteran indicated that he was 
substantially capable of caring for himself, needing 
assistance only in "taking a shower and putting" on his socks 
and shoes.  In light of the foregoing analysis, then, and in 
the absence of any indication that the veteran is unable to 
protect himself from the hazards or dangers incident to his 
daily environment, the Board is of the opinion that the 
preponderance of the evidence is against an award of SMC 
based on the need for the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for limitation of motion of 
the cervical spine is denied.

A rating in excess of 20 percent for sacroiliac strain is 
denied.


Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
denied.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

